Exhibit 10.4

 

LOGO [g720298g86m29.jpg]

Employment Agreement

between

PartnerRe Ltd.

Wellesley House South, 5th Floor

90 Pitts Bay Road

Pembroke HM08

Bermuda

(the “Company”)

and

Costas Miranthis

At the address maintained in the Company’s employment records.

(the “Executive”)

This Employment Agreement shall be subject to the competent authorities issuing
the work and residence permits required for the Executive under Bermuda law.

WITNESSETH:

WHEREAS, the Executive currently serves as the Company’s President and Chief
Executive Officer pursuant to an Employment Agreement entered into effective as
of January 1, 2011, and the parties desire to amend the Employment Agreement to
memorialize the terms of the Executive’s continuing employment as President and
Chief Executive Officer of the Company; and

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions herein provided in this agreement, as hereby amended and restated
(the “Employment Agreement” or “Agreement”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. EMPLOYMENT

The Company agrees to continue to employ the Executive and the Executive agrees
to continue to serve the Company on the terms and conditions set forth herein.

 

2. EFFECTIVE DATE

The Agreement was effective, and the Executive’s employment as contemplated
hereunder commenced, as of January 1, 2011 (the “Effective Date”), and the
Executive’s employment will continue on the terms and conditions set forth
herein, with the amended and restated Employment Agreement effective as of
March 27, 2014.

 

1



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

3. POSITION AND DUTIES

 

  (a) The Executive shall serve as President and Chief Executive Officer of the
Company and shall report directly to the Board of Directors of the Company (the
“Board”). The Executive shall perform such duties and exercise such supervision
and powers with regard to the business of the Company as are consistent with
such positions with a multi-national reinsurance company, including any
reasonable duties and services consistent with such positions as may be
prescribed from time to time by the Board. The Executive shall comply with all
Company policies and any other reasonable guidelines provided to the Executive
by the Board, consistent with the Executive’s positions.

 

  (b) Subject to (a) above, the Executive also agrees to serve as an officer
and/or director of any subsidiary of the Company without additional
compensation.

 

  (c) Except during customary vacation periods and periods of illness, the
Executive shall, during his employment hereunder, devote substantially his full
business time and attention to the performance of services for the Company. The
Company hereby acknowledges that the Executive shall be permitted to devote a
reasonable amount of his business time, conducted simultaneously with the
discharge of his duties to the Company to (a) the management of personal and
family investments and affairs, (b) with the consent of the Board, serving on
the board of directors and/or acting as an officer of any not-for-profit
entities that are not engaged in businesses similar to the Company or (c) with
the consent of the Board, serving on the board of directors of any private or
public companies that are not engaged in businesses similar to the Company;
provided that, in the Executive’s and the Board’s reasonable judgment, such
activities do not materially interfere or affect the duties of the Executive
owed to the Company.

 

4. PLACE OF PERFORMANCE

The Executive’s principal place of employment shall be in Bermuda, except for
reasonably necessary travel on business and reasonable personal travel.
Executive’s principal place of employment shall not be moved except with the
mutual written agreement of the Executive and the Board.

 

5. COMPENSATION AND RELATED MATTERS

 

  (a) Base Salary. During the term of the Executive’s employment hereunder, the
Company shall pay to the Executive a base salary at an aggregate initial rate as
provided in the attached Schedule, which shall be approved by the Compensation
Committee of the Board (the “Compensation Committee”) (which salary, as adjusted
from time to time, is referred to herein as “Base Salary”). The Base Salary
shall be paid in equal installments in accordance with normal payroll practices
of the Company but not less frequently than monthly. Base Salary may be
increased (but not decreased) annually at the discretion of the Compensation
Committee. Base Salary payments (including any increased Base Salary payments)
hereunder shall not in any way limit or reduce any other obligation of the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay the Executive’s
Base Salary hereunder.

 

2



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (b) Annual Incentive. During the term of the Executive’s employment hereunder,
the Executive will be eligible to receive annual incentive compensation in an
amount based upon the Company’s then applicable fiscal year determined in the
sole discretion of the Compensation Committee in accordance with the Company’s
Annual Incentive Guidelines (the “Annual Incentive”). The Executive’s target
Annual Incentive as a percentage of his Base Salary is set forth on the attached
Schedule I (the “Target Annual Incentive”). In no event shall the Annual
Incentive be paid later than March 15th of the year following the year with
respect to which such Annual Incentive is payable.

 

  (c) Equity. The Executive will be eligible to participate in the equity plans
of the Company (the “Plans”). The Executive shall receive equity awards at the
sole discretion of the Compensation Committee and in accordance with, and
subject to, the terms of the Plans and any agreement executed by the Executive
in connection therewith (any such agreement, an “Equity Award Agreement”). On an
annual basis, so long as the executive compensation package established by the
Compensation Committee so provides, Executive shall receive equity awards with
the value of such awards equal to the dollar amount set forth in the attached
Schedule I (“Target Equity Award”); provided, however, that, the actual amount
and type of equity awards, if any, granted (or otherwise made available to be
granted to the Executive at the Executive’s election subject to rules and
conditions established by the Compensation Committee) prior to any Notice of
Termination may be different from the Target Equity Award amount in any fiscal
year, as determined in the sole discretion of the Compensation Committee and in
accordance with, and subject to, the terms of the Plans and any Equity Award
Agreement.

 

  (d) Expenses. During the term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement from the Company of all reasonable
expenses incurred by the Executive in promoting the business of the Company and
in performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time. Without limiting
generality of the foregoing, the Executive must submit reimbursement requests
within one year after incurring the underlying expense, provided that no
reimbursements shall occur more than twelve months after the expense is
submitted for reimbursement and to the extent that any such reimbursements are
taxable to the Executive under the law of any jurisdiction other than the
principal place of employment, the provisions of Section 23 shall apply.
Finally, in the event that all or part of the employment sourced income becomes
subject to income tax in any jurisdiction other than the principal place of
employment as a result of business related travel, the Company will reimburse
you with respect to such taxes (including penalties and interest, if applicable)
so that the tax impact on you is the same as if all your Company sourced income
was received in the place of your principal place of employment. The provisions
of this Section 5(d) shall survive the termination of this Employment Agreement.

 

3



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (e) Benefit Plans. During the term of this Agreement, the Executive shall be
eligible to participate in all of the applicable benefit plans and perquisite
programs of the Company that are available to other executives of the Company,
as applicable, on the same terms as such other executives (“Benefit Plans”). The
Company may at any time or from time to time amend, modify, suspend or terminate
any employee benefit plan, program or arrangement so long as such amendment,
modification, suspension or termination affects all executives similarly. In
addition, the Executive is eligible to receive additional insurance coverage
with respect to Long Term Disability, such that Executive’s total long term
disability benefit is 66.67% of Executive’s Base Salary. A list of the current
Benefit Plans, in which the Executive is eligible to participate are set forth
on the attached Schedule.

 

6. TERMINATION

The Executive’s employment hereunder may be terminated under the following
circumstances, subject to the effective Date of Termination described in
Section 6(e) hereof:

 

  (a) Death, Disability or Retirement.

 

  (i) The Executive’s employment hereunder shall terminate upon his death.

 

  (ii) If the Executive shall have qualified for long-term disability benefits
under any Company long-term disability insurance arrangement in which he is
participating, then the Company may at any time after the date of such
qualification, give to the Executive a Notice of Termination (as defined in
Section 6(d) hereof) and the Executive’s employment hereunder shall terminate on
the Date of Termination described in Section 6(e) hereof.

 

  (iii) The Executive’s employment hereunder shall terminate upon his
retirement. The Executive will have the option to retire as of August 7, 2018.
Retirement for purposes of the Employment Agreement shall be defined as the
Executive giving a Notice of Termination to terminate his employment without
Good Reason on or after August 7, 2018, when he will qualify for retirement
benefits under the retirement plan or policy in place in the Executive’s country
of employment at the time that Executive gives such Notice of Termination.

 

  (b)

Termination by the Company. The Company may terminate the Executive’s employment
hereunder (i) for Cause at any time or (ii) without Cause by providing twelve
months’ prior written notice to the Executive. For the purposes of this
Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon (A) the engaging by the Executive in gross negligence
or wilful misconduct which is demonstrably injurious to the Company or any of
its subsidiaries, or (B) wilful and intentional failure to comply in all
material respects with the direction of the Board, or (C) the wilful and
intentional material breach of this Employment Agreement; provided in each case
that the Board shall have first provided the Executive with written notice
identifying the act or acts or failure or failures to act or comply said to
constitute Cause within 90 days after the occurrence of such act or failure to
act or comply or within 90 days of when the Company should have been reasonably
expected to know of such

 

4



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  occurrence, and the Executive shall have failed to cure the deficiency within
30 days after receipt of such notice, and the Board terminates Executive’s
employment within 60 days following the expiration of the cure period in the
event the deficiency is not cured; or (D) the conviction, a plea of guilty or a
plea of no contest of the Executive for a serious criminal act. For purposes of
this paragraph, no act, or failure to act, on the Executive’s part shall be
considered “wilful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that said action or omission was in the best
interest of the Company.

 

  (c) Termination by the Executive. The Executive may terminate his employment
hereunder (i) with Good Reason at any time or (ii) without Good Reason by
providing twelve months’ prior written notice to the Company. For purposes of
this Agreement, “Good Reason” shall mean without the Executive’s written consent
(A) a failure by the Company to comply with any material provision of this
Agreement, including a change in the Executive’s principal place of employment;
(B) the assignment to the Executive by the Company of duties inconsistent in a
material adverse respect with the Executive’s position, authority, duties or
responsibilities with the Company, as applicable, as in effect on the Effective
Date including, but not limited to, any material reduction in such position,
authority, duties or responsibilities, or a change in the Executive’s titles as
then in effect, except in connection with the termination of his employment on
account of his death, disability, or for Cause or without Cause, (C) any
reduction in Base Salary and annual benefits in accordance with provisions of
Schedule I, (D) change in Executive’s reporting relationship so that Executive
does not report directly to the Board, (E) change in the condition of employment
or (F) any purported termination of the Executive’s employment by the Company
which is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 6(d) hereof; provided that in order to terminate his
employment with Good Reason the Executive shall have first provided the Board
with written notice identifying the act or acts or failure or failures to act
said to constitute Good Reason within 90 days of the occurrence of such act(s)
or within 90 days of when the Executive should have been reasonably expected to
know of such occurrence and the Board shall have failed to cure the deficiency
within 30 days after receipt of such notice and the Executive provides Notice of
Termination on account of Good Reason within 60 days following the expiration of
the cure period in the event the deficiency is not cured.

 

  (d) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto (“Date of Notice”). For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the Date of Termination and shall set forth in reasonable detail the facts
and circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

  (e)

Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated by his disability pursuant to
Section 6(a)(ii) hereof, the date specified in the Notice of Termination,
(iii) if the Executive’s

 

5



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  employment is terminated by the Company without Cause or by the Executive
without Good Reason, the date specified in the Notice of Termination, which
shall be not less than twelve months after such Notice is delivered, (iv) if the
Executive’s employment is terminated by the Company for Cause or if the
Executive voluntarily terminates his employment with Good Reason, the date
specified in the Notice of Termination, which can be immediate, or in the case
of the Executive voluntarily terminating with Good Reason, a date up to twelve
months after such notice is delivered, subject to the provisions of
Section 6(c)(i), (v) if the Executive terminates his employment because of his
retirement pursuant to Section 7, the date specified in the Notice of
Termination. The Date of Termination shall also include any Section 6(f)
Termination Date.

 

  (f) Compensation During Notice Period. During the period from the Date of
Notice to the Date of Termination, in the event of a termination as provided
under Sections 6(b)(ii) or 6(c) hereof, the Executive shall be entitled to
receive all compensation and benefits (pursuant to this Agreement and as
detailed in Schedule I) as if Notice of Termination had not occurred, provided
that the Annual Incentive payout shall be the Average Incentive Amount, as set
forth in Schedule I (the “Average Incentive Amount”). The Company (but not the
Executive) may, at its option, elect not to keep the Executive employed for any
notice period specified within the required Notice of Termination and instead
may terminate the Executive’s employment immediately or upon such date as the
Company determines appropriate (the “Section 6(f) Termination Date”); provided
that, in the case of such a termination as provided by Sections 6(b)(ii) or
Section 6(c) hereof, the Company must then pay to the Executive on the Payment
Date (as defined in Section 8(e)) in a lump sum cash payment a sum that reflects
the amount the Executive would have earned had he remained an employee through
the date originally specified in the Notice of Termination as the Date of
Termination. Notwithstanding an early termination under this Section 6(f), the
covenants detailed in Section 12 of the Agreement shall continue to be effective
as provided in Section 12.

 

  (g) Removal from Boards and Positions. If the Executive’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign
effective on the Date of Termination (i) if a director, from the Board or board
of directors of any subsidiary or affiliate of the Company (ii) from any
position with the Company or any subsidiary or affiliate of the Company,
including, but not limited to, as an officer of the Company or any of its
subsidiaries or affiliates.

 

7. COMPENSATION UPON RETIREMENT

In the event that the Executive’s employment terminates by reason of retirement,
the provisions of this Section 7 shall determine the Executive’s entitlement to
compensation and benefits in connection with and subsequent to such termination.

If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age, as defined in Section 6 of this Employment
Agreement, the Company shall pay to the Executive, on the Payment Date after the
date on which his employment terminates as a result of his retirement (the
“Retirement Date”): (i) all accrued Base Salary and benefits accrued or earned
but unpaid through the Retirement Date; (ii) any Annual Incentive earned in
respect of the previous completed

 

6



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

fiscal year but not paid as of the Retirement Date; (iii) the Average Incentive
Amount, prorated based on the number of days elapsed in the current fiscal year
as of the Retirement Date; and (iv) any other payments or benefits that may be
approved by the Board in its sole discretion. All equity awards will be treated
in accordance with the terms set forth in the Plans and Equity Award Agreements.

 

8. COMPENSATION UPON TERMINATION

In the event that the Executive’s employment terminates for any reason other
than pursuant to Section 7, the provisions of this Section 8 shall determine the
Executive’s entitlement to compensation and benefits in connection with and
subsequent to such termination.

 

  (a) If (i) the Company terminates the employment of the Executive for Cause or
(ii) the Executive terminates his employment without Good Reason, the Company
shall pay to the Executive, within 30 days after the Date of Termination, all
accrued Base Salary and benefits through the Date of Termination (the “Accrued
Salary and Benefits”) and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination. The Company
shall have no further obligations to the Executive after the Date of
Termination.

 

  (b) If the Executive’s employment terminates due to his death or disability,
the Company shall pay or provide to the Executive, or his legal representative
or estate, as the case may be, within 30 days after the Date of Termination (or
if required by Section 8(e) on the Payment Date), in addition to the Accrued
Salary and Benefits and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, the following:

 

  (i) Upon his death, the Company shall pay or provide to the Executive’s spouse
or, if Executive does not have a spouse at the time of death, to Executive’s
dependent children or other dependents as directed by the Executive in writing
prior to death, or if Executive has not provided any such written direction, to
Executive’s estate, the following:

 

  (A) 12 months Base Salary;

 

  (B) a payment equal to the target Annual Incentive for the fiscal year in
which the Date of Termination occurs;

 

  (C) a payment equal to the pro rata portion of the Average Incentive Amount
determined as of the Date of Termination based on the number of days elapsed in
the current fiscal year as of the Date of Termination; and

 

  (D) Health Coverage and Housing Allowance in Bermuda as provided in Schedule I
to this Agreement.

 

7



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (ii) If the Company terminates the employment of the Executive by reason of
disability, the Company shall, after the Date of Termination:

 

  (A) pay to the Executive, not less frequently than monthly (beginning on the
Payment Date), the amount of any difference between the level of long-term
disability benefits required to be maintained under the Benefit Plans, which is
currently agreed to be 66.67% of Executive’s Base Salary for the period provided
under the Benefit Plans (the “Maximum Monthly Benefit”), and the amount actually
paid in satisfaction of such benefits by insurance, for so long as the Executive
remains disabled and therefore entitled to such benefits;

 

  (B) take actions necessary such that all Options and all equity awards granted
to the Executive under the Plans and Equity Award Agreements which remain
unvested as of the Date of Termination shall immediately vest and shall be paid
or settled as of the Payment Date, or, if applicable, shall remain exercisable
until the same date as would have applied if the Executive’s employment had not
been terminated;

 

  (C) pay a payment equal to the pro rata portion of the Average Incentive
Amount determined as of the Date of Termination based on the number of days
elapsed in the current fiscal year as of the Date of Termination; and

 

  (D) following the Date of Termination pursuant to this Section 8(b)(ii),
ensure that the Executive’s Health Coverage under the Benefit Plans as described
in Schedule I shall continue to be provided at the Company’s expense.

The Executive hereby authorizes the Company to take out such insurance policy as
it deems appropriate so that the Company may mitigate any payments pursuant to
this clause as it shall in its sole discretion deem appropriate. The foregoing
does not impact the obligation of the Company to make payment pursuant to this
section.

 

  (c)

If the Executive’s employment terminates for any reason other than the reasons
described in Section 7 or Section 8(a) or (b), the Executive shall be entitled
to the following payments and benefits: (1) an amount equal to the sum of the
following, to be paid or provided on the Payment Date: (i) the Accrued Salary
and Benefits plus the Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, (ii) the pro
rata portion of the Average Incentive Amount determined as of the Date of
Termination based on the number of days elapsed in the current fiscal year as of
the Date of Termination, (iii) 12 months’ Base Salary at the rate in effect on
the Date of Termination, paid as a lump sum, and (iv) the Average Incentive
Amount; (2) the Company shall provide any continued benefits provided for on
Schedule I to this Agreement; (3) except as provided in subparagraph (4) below,
the Company shall take all actions necessary such that all outstanding Options
and all other outstanding equity awards granted to the Executive under the Plans
and Equity Award Agreements which remain unvested as of the Date of Termination
shall immediately vest and shall be paid or settled as of the Payment Date, or,
if applicable, shall remain exercisable until the same date as would have
applied if the Executive’s employment had not been terminated; and (4) the
Company shall

 

8



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  take all actions necessary such that all outstanding performance share units
(or other outstanding performance-based equity awards) granted to the Executive
under the Plans and Equity Award Agreements for which the performance period has
not been completed prior to the Date of Termination shall be earned on a
proportionate basis (based on the number of days elapsed from the first day of
the performance period through the Date of Termination as compared to the total
number of days in the performance period) at the target level of performance and
shall be fully vested and the Executive shall be entitled to payment or
settlement thereof as of the Payment Date; provided, however, that any payments
or settlements under subparagraphs (3) and (4) shall not be paid on the Payment
Date and shall instead be paid on the date specified under the applicable Equity
Award Agreement to the extent that payment on the Payment Date would result in
any excise tax being imposed on the Executive under Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”). Notwithstanding the
provisions of subparagraph (4), if the Executive’s employment is terminated by
the Company without Cause after the Executive becomes eligible for retirement
(as defined in the applicable Equity Award Agreements), any outstanding
performance share units held by the Executive shall be treated in accordance
with the retirement provisions of the applicable Equity Award Agreements as if
the Executive had ceased being an employee as a result of retirement. For the
avoidance of doubt, if the Executive’s employment is terminated pursuant to this
Section 8(c), the Executive shall receive any payments to which he is entitled
under Section 6(f) (to the extent that Section 6(f) is applicable) in addition
to any payments and benefits to which he is entitled under this Section 8(c).
Any payments pursuant to this Section 8(c) shall be made in a cash lump sum.

 

  (d) Notwithstanding the foregoing, if the Executive’s employment terminates
under circumstances for which a CIC award is provided under the CIC Policy
referenced in Section 22 hereof, the provisions of Section 22 shall govern. In
the event the Executive’s employment terminates for any reason described in
Section 8(c) after a Significant Transaction as defined in the CIC Policy, as
modified by this subsection, the provisions of Section 6(e) and (f) shall apply
to provide for advance notice of termination by the Company or Executive,
respectively, and Executive shall be entitled to receive his Accrued Salary and
Benefits and any Annual Incentive and an amount equal to the value of any equity
award earned in respect of the previous completed fiscal year but not paid as of
the Date of Termination and any payments under Section 6(f) if applicable and
continued benefits as provided on Schedule I of this Agreement, in the same
manner as if a Significant Transaction had not occurred. For avoidance of doubt,
this subsection shall apply in any circumstance in which Executive resigns or is
terminated without Cause, within the time provided in the CIC Policy, after
being removed from his position as CEO in connection with a Significant
Transaction as defined by the CIC Policy as modified by this subsection.
Notwithstanding anything stated in this subsection, the provisions of the CIC
Policy shall not govern in any circumstance in which the value of the payments
due to Executive under another provision of this Employment Agreement would be
greater than the value of the payments due to Executive under the CIC Policy as
modified by this subsection.

 

9



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (e) In the event of the Executive’s termination of employment other than by
the Company for Cause, the Executive without Good Reason, or due to the
Executive’s death, the Executive agrees to execute a general release in a form
acceptable to the Company (such acceptance will not be unreasonably withheld).
The payments and provision of benefits to the Executive required by Section 7 or
Sections 8(b) and (c) (other than the Accrued Benefits and any Annual Incentive
and any equity award earned in respect of the previous completed fiscal year but
not paid as of the Date of Termination) shall be conditioned on the Executive’s
delivery (and non-revocation prior to the expiration of the revocation period
contained in the release) of such release prior to the date which is 60 days
after the earlier of the Date of Termination or the Section 6(f) Termination
Date if applicable (the “Payment Date”); provided that, if the 60-day period
begins in one tax year and ends in another tax year, any such payments shall not
be made until the beginning of the second tax year. If the foregoing
requirements are not satisfied on the Payment Date, the Executive shall not be
entitled to any payments or benefits that are conditioned upon satisfaction of
the requirements of this Section 8(e). In the event that any of the payments or
benefits subject to this Section 8(e) are not subject to Section 409A of Code,
the Company, in its discretion may accelerate any such payment to a date that is
on or after the Date of Termination and on or before the Payment Date and may
pay benefits even if the Executive executes the general release after the
Payment Date, provided that the requirements of this Section 8(e) are satisfied
as of the date of payment.

 

  (f) Notwithstanding any other provision of this Agreement to the contrary
(other than the provisions of Section 23 relating to amounts subject to
Section 409A), in the event that the Executive is entitled to payment of any
earned amounts attributable to a fiscal year prior to the Date of Termination
and if such amounts are not determined as of the date on which such amounts are
to be paid pursuant to the provisions of this Agreement, such amounts shall be
paid to the Executive as soon as such amounts are determined and, in any event,
not later than the time that such amounts would have been paid to the Executive
if he had remained employed.

 

9. INDEMNIFICATION

The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding provided approved
by the Board) by the laws of Bermuda, as in effect at the time of the subject
act or omission; and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors and heirs) may be made a party by reason of
his being or having been a director, officer or Executive of the Company or any
of its subsidiaries; provided, however, that no indemnification shall be made to
the Executive for losses relating to any disgorgement remedy contemplated by
Section 16 of the Securities and Exchange Act of 1934. If any action, suit or
proceeding is brought or threatened against the Executive in respect of which
indemnity may be sought against the Company pursuant to the foregoing, the
Executive shall notify the Company promptly in writing of the institution of
such action, suit or proceeding and

 

10



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

the Company shall assume the defense thereof and the employment of counsel and
payment of all fees and expenses; provided, however, that if a conflict of
interest exists between the Company and the Executive such that it is not
legally practicable for the Company to assume the Executive’s defense, the
Executive shall be entitled to retain separate counsel reasonably acceptable to
the Company at the Company’s expense. Any payments of legal fees pursuant to the
foregoing sentence shall be subject to the provisions of Section 23 hereof. The
provisions of this Section 9 shall survive the termination of this Employment
Agreement.

 

10. TAXES

The Company shall deduct all taxes required by law from all amounts payable
under this Agreement, subject to the tax equalization provisions of Schedule I
(11), such provisions to survive termination of the agreement.

 

11. CONFIDENTIALITY

Unless otherwise required by law or judicial process, the Executive shall retain
in confidence during and after termination of the Executive’s employment with
the Company all confidential information known to the Executive concerning the
Company and its business. This clause shall remain in effect in perpetuity or
until such confidential information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through the Executive’s actions.
Violation by the Executive of this Section 11 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.

 

12. COVENANTS NOT TO COMPETE OR INTERFERE

In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period (defined below) he will not, other than on behalf of the
Company, directly or indirectly, as a sole proprietor, agent, broker or
intermediary, member of a partnership, or stockholder, investor, officer or
director of a corporation, or as an employee, agent, associate or consultant of
any person, firm or corporation:

 

  (a) Solicit, encourage, induce or accept business (i) from any clients of the
Company or its affiliates, (ii) from any prospective clients whose business the
Company or any of its affiliates is in the process of soliciting at the time of
the Executive’s termination, or (iii) from any former clients which had been
doing business with the Company or its affiliates within one year prior to the
Executive’s termination; or

 

  (b) Solicit or hire any employee of the Company or its affiliates to terminate
such employee’s employment with the Company; provided that nothing contained in
this Section 12 shall prohibit the Executive from owning 2.5% or less of the
outstanding stock of any corporation listed on a national stock exchange or
included in the NASDAQ Stock Markets, or from making investments in or from
serving as an officer or employee of a firm or corporation which is not directly
or indirectly engaged in the same type of business as the Company.

 

11



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

For purposes of this Section 12, the “Severance Period” shall be the period of
twelve (12) months following the Date of Termination; or, in the case of an
early termination by the Company under Section 6(f) after Notice of Termination
is communicated either (A) by the Company without Cause under Section 6(b)(ii)
or (B) by the Executive with Good Reason under Section 6(c)(i), the period from
the Section 6(f) Termination Date to the date originally specified in the Notice
of Termination and for twelve (12) months thereafter.

In the case of an early termination by the Company under Section 6(f) after
Notice of Termination is communicated by the Executive without Good Reason under
Section 6(c)(ii), this Clause 12 shall apply for the period from the
Section 6(f) Termination Date to the date originally specified in the Notice of
Termination. If the Executive gives Notice of Termination under
Section 6(c)(ii), and there is no early termination by the Company as provided
under Section 6(f), the restriction contained in this clause 12 shall end on the
date originally specified in the Notice of Termination.

The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 11 and 12 will result in
irreparable and continuing damage to the Company for which there may be no
adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
breach or threatened or attempted breach. The Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Sections 11
and 12. The Executive also agrees that such remedies shall be in addition to any
and all remedies, including damages, available to the Company against him for
such breaches or threatened or attempted breaches. The Executive acknowledges
that he has received good and valuable consideration for the obligations
contained in Sections 11 and 12. Violation by the Executive of any of the
restrictions contained in Sections 11 and 12 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.

 

13. PROPERTY

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company, except in furtherance of his duties under the Agreement. When the
Executive’s employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

 

14. SUCCESSORS; BINDING AGREEMENT

 

  (a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.

 

12



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

15. NOTICE

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by courier or registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive:

At the address maintained in the Company’s employment records.

If to the Company:

PartnerRe Ltd.:

Attn: Chairman of the Board

Wellesley House

90 Pitts Bay Road

Pembroke HM 08

Bermuda

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

16. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and enforced in accordance
with the laws of Bermuda, without regard to the principles of conflict of laws.
Each party agrees to submit to the exclusive jurisdiction of the ordinary courts
of the Country of Bermuda.

 

17. SURVIVORSHIP

The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Sections 5 through
15, 16 and 18 of this Agreement, shall survive any termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations.

 

18. ARBITRATION

The Company and the Executive agree to arbitrate any controversy or claim
arising out of this Agreement or otherwise relating to the Executive’s
employment by the Company or the termination of such employment to the extent
required (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race or other discrimination); provided that
the Company or the Executive shall have the right to, and be permitted to, seek
and obtain injunctive relief from a court of competent jurisdiction pursuant to
Section 12. Any such arbitration shall be fully and finally resolved in binding
arbitration which shall be conducted in accordance with the rules of the
Chartered Institute of Arbitrators rules. The seat of the arbitration shall be
Hamilton, Bermuda. The arbitration shall take place before a single arbitrator

 

13



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

appointed by the Chartered Institute of Arbitrators (Bermuda Branch). The
arbitrator shall not have the authority to modify or change any of the terms of
this Agreement, except as provided in Section 12 hereof. The arbitrator’s award
shall be final and binding upon the parties. Each party shall bear his or its
own costs incurred by any such arbitration. The arbitrator may require the
losing party thereto, as determined by the arbitrator, to bear the costs and
fees incurred in any such arbitration, including legal fees and expenses. Except
as necessary in court proceedings to enforce this arbitration provision or an
award rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.

 

19. MISCELLANEOUS

 

  (a) The parties hereto agree that this Agreement contains the entire
understanding and agreement between them, and supersedes all prior
understandings and agreements between the parties, including, without
limitation, the Employment Agreements by and between the Executive effective
September 1, 2007 and January 1, 2011, respecting the provision of services by
the Executive to the Company other than the provisions of any Plan or Benefit
Plan or award or other instrument entered into thereunder.

 

  (b) The parties further agree that the provisions of this Agreement may not be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the parties hereto. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

  (c) The form and timing of all payments under this Agreement shall be made in
a manner which complies with all applicable laws, rules and regulations.

 

  (d) Except as set forth in the Plans, Equity Award Agreements or Benefit
Plans, no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.

 

  (e) Except as otherwise set forth in Section 9 or Section 14 hereof, nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Company and the Executive any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.

 

20. SEVERABILITY AND JUDICIAL MODIFICATION

If any provision of this Agreement is held by a court or arbitration panel of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such

 

14



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

unenforceable provision from this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court or arbitration
panel shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.

 

21. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

22. CHANGE OF CONTROL

The terms of the Change in Control Policy (the “CIC Policy”) as approved by the
Compensation Committee and any amendment thereto, shall apply to the Executive.
The CIC Policy shall be incorporated in this Agreement and shall be binding on
the Executive as if such CIC Policy were contained herein verbatim provided that
the termination payments and other conditions of the CIC Policy to the extent
that they apply to the Executive shall not be modified without the Executive’s
written consent.

 

23. SECTION 409A AND SECTION 457A

It is intended that the provisions of this Agreement comply with or be exempt
from the provisions of Section 409A of the Code (“Section 409A”) and
Section 457A of the Code (“Section 457A”) and shall be construed and
administered in accordance with Section 409A and Section 457A, and, in each
case, the Treasury regulations relating thereto so as not to subject the
Executive to the payment of interest and tax penalty which may be imposed under
Section 409A or Section 457A, as applicable. In furtherance of this objective,
to the extent that any regulations or other guidance issued under Section 409A
would result in the Executive being subject to payment of “additional tax” under
Section 409A, the parties agree to use their best efforts to amend this
Agreement in order to avoid the imposition of any such “additional tax” under
Section 409A, which such amendment shall be designed to minimize the adverse
economic effect on the Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions. This Section 23 does not guarantee
that payments under this Agreement will not be subject to “additional tax” under
Section 409A. Without limiting the generality of the foregoing:

 

  (a)

Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to Section 409A and if such payment or
benefit is to be paid or provided on account of the Executive’s Date of
Termination (or other separation from service or termination of employment) and

 

15



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  if the Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code), then with respect to such payments or benefits that
are required to be made or provided prior to the first day of the seventh month
following the Executive’s separation from service or termination of employment,
such payment or benefit shall be delayed until the first day of the seventh
month following the Executive’s separation from service.

 

  (b) Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under
Section 409A.

 

  (c) The determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
default provisions of Section 409A or Section 457A, as applicable, without
application of any of alternative reductions of bona fide services permitted
thereunder.

 

  (d) Any installment payments hereunder shall be treated as separate payments
for purposes of Section 409A.

 

  (e) To the extent that any reimbursements or in-kind benefits provided
hereunder (including any Schedule or Exhibit hereto) are taxable to the
Executive, the amount of the expenses eligible for reimbursement or in-kind
benefits provided during one calendar year may not affect the amount of
reimbursements or in-kind benefits to be provided in any subsequent calendar
year, the reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of expenses or in-kind benefits
shall not be subject to liquidation or exchange for any other benefit.

Signature page follows.

 

16



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

IN WITNESS WHEREOF, the Company has caused its name to be ascribed to this
Agreement by its duly authorized representative, and the Executive has executed
this Agreement effective as of the date set forth in Section 2 hereof.

 

 

Name:  Jean-Paul Montupet

Title:    Chairman of the Board, PartnerRe Ltd.

Date:

 

 

Name:  Costas Miranthis

Date:

 

17



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

Schedule I

Costas Miranthis, President and Chief Executive Officer

 

1.      Annual Base Salary:

   US$1,000,000

2.      Annual Incentive:

  

Target 150% of Annual Base Salary.

 

In calculating the amount due to Executive in respect of the Annual Incentive
described in Schedule I, for purposes of Section 6(f), 7, 8(b) & 8(c), the
Company will pay Executive an amount that is equal to the percentage calculated
by multiplying the sum of the percentage that is the payout as % of target, as
determined by the Compensation Committee, for each of the three fiscal years
prior to the fiscal year in which the Notice of Termination occurs, divided by 3
(the “Average Payout Percentage”), and multiplying the Average Payout Percentage
by the target Annual Incentive value for the fiscal year in which the Date of
Notice occurs or an amount that is equal to the target Annual Incentive value
for the fiscal year in which the Date of Notice occurs, whichever is the greater
(the “Average Incentive Amount”).

3.      Annual Target Equity:

   Target dollar value of US$4,500,000

4.      Benefit Plans:

Full details of the PartnerRe Bermuda Benefit Plans are contained in the
official Plan documents, which are available at the office of the Plan
Administrator. PartnerRe Bermuda reserves the right to modify, discontinue or
terminate any benefit or benefit plan and to implement any changes at any time,
and for any reason, at its sole discretion.

  

You will be eligible for the Bermuda Benefits Plan as set up and administered
for all Bermuda employees. These currently include:

 

•      Health Coverage – Major Medical, Dental & Hospitalization

 

•      Group Term Life Insurance

 

•      Short & Long Term Disability

 

•      Accidental Death & Dismemberment

 

You will also be eligible to receive additional insurance coverage, paid for by
the Company, to waive the Maximum Monthly Benefit (as defined in the Bermuda
Benefits Plan) limit.

 

If your employment is terminated by you or the Company (for any reason other
than by the Company for Cause, by you without Good Reason or for Retirement, or
due to Significant Transaction), you will be entitled to continued Health
Coverage for you and your dependents for 24 months after the Date of Termination
in the case of termination as a result of death or disability, and twelve
(12) months

 

18



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  

after the Date of Termination in the case of termination for any reason other
than death, disability, for Cause, without Good Reason or for Significant
Transaction. If Health Coverage is provided by a subsequent employer, this
benefit will cease.

 

In the event of a termination that qualifies Executive for continuation of
benefits under the CIC Policy, Executive will be entitled to continued Health
and Welfare Benefits, as provided in the CIC Policy as of the date of this
Agreement.

5.      Retirement

   The Company pension plan is a Defined Contribution Plan in which the Company
pays a contribution equal to 15% of your base salary, calculated on a monthly
basis.

6.      Housing Allowance

  

From September 1, 2010, the Company will pay a Housing Allowance of up to
$25,000/month based on actual rent. If your employment is terminated by you or
the Company (for any reason other than by the Company for Cause, by you without
Good Reason or for Retirement, or due to Significant Transaction), you will be
entitled to six (6) months continued housing allowance in Bermuda. If housing is
paid for by any other sources this benefit will cease.

 

If your employment is terminated for a Significant Transaction (as defined in
the CIC Policy), you will be entitled to eighteen (18) months housing allowance
in Bermuda. If housing is paid for by any other sources this benefit will cease.
For avoidance of doubt, this benefit is in addition to any payments and benefits
to which you are entitled pursuant to the CIC Policy.

7.      Relocation Costs

   Reimbursement of reasonable, necessary expenses incurred with the relocation
from Bermuda to your place of origin including packing of household goods,
surface shipment, replacement insurance, and customs duty.

8.      Tax Advice

   The Company agrees to reimburse the costs of actual tax advice fees regarding
your personal tax situation up to US$25,000 per year.

9.      Vacation

   You are eligible to receive 25 vacation days per year.

 

19



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

10.    Club Membership

   The Company agrees to provide club membership and pay the annual dues for the
employee and dependents in Bermuda.

11.    Taxation

   As previously agreed with you at the time of your overseas assignment, the
Company will pay all tax (Income Tax and Social Security) related to employment
sourced income and benefits deemed to have been earned during your assignments
with the Company in Ireland and Switzerland.

12.    Continuous Service

   Your original employment start date with PartnerRe Ltd. of May 27, 2002 will
be maintained for the calculation of service related benefits.

 

20